The High Court was convened at the Courthouse in Fagatogo at 9:00 A. M. Monday June 13,1932.
CHIEF JUSTICE: This is the matai name Amituanai of Fagaalu. The registration of the name was filed by Ekuati of Fagaalu. An objection has been made by Lesio Kalala of Upolu.
Before we proceed I will ask you if you have considered taking this matter before the Commission which has been appointed to hear cases in the first instance? I have to advise you that if you do not take this case before a Commission you must consider the decision of this Court as final. Another thing that I want to impress in your *455minds is this. On one side we. have here a young man of Fagaalu and on the other side we have a woman who has a very high name in Upolu. We want to have you thoroughly understand that when you come into this Court there is no recognition taken of any names whatsoever — the lowliest man in American Samoa stands just as good a chance as the highest chief in Eastern or Western Samoa.
I further want to ask if these parties have gotten together and conferred and endeavored to settle this case outside of court. If you should come into court here and if this young man here should be successful in court here Kalala would feel perhaps that proper respect has not been paid to her and if on the other hand Kalala was successful, the people on the other side would feel that the Court favored a woman with a high name. The Court does not want any feeling like that whatsoever. Have you made any attempt to settle this outside of court.
ASUEGA Counsel for Ekuati. We did not meet with the other side.
CHIEF JUSTICE: Have you anything to say Mailo?
MAILO Counsel for Objectors. It is just exactly what our side desires to meet together with the other side and try to arrive at a friendly decision with the family.
CHIEF JUSTICE: As I so often said here a conference is absolutely useless if both parties go in with the idea of getting their own way. If they both think the same way they will never get together — you must both be prepared to consider giving up something to each other.
I want to say something more. I know something about this case — I do not know it because people have told me about it, but because I have looked over the records here. The first thing I know is that Ekuati is the son and own son of the last holder of the name and another thing I know, *456because the court has handed it down in a decision, is that Lesio Kalala is a member of the family, and that in the case where a piece of land was deeded to Kennedy by Uso and Amituanai the Court said that Kalala had an interest in that land because she is a member of the family. I know those two things.
If you decide that you would like two days to arrive at a friendly agreement, which is always best, I will grant an adjournment but there is no use in granting an adjournment if you cannot get together. I will also say this — The High Court gives a matai name usually on the following — first we ask if the man is a true descendant of the last holder of the name and then we ask if he is the choice of the family and third we ask if he would make a good matai.
LESIO KALALA: I made four attempts to gather the family but the family seems to me that they try to avoid my attempts. Up to date I earnestly request the court for a postponement as I only desire to have a conference of all the family to arrive at a friendly decision without having a court case.
CHIEF JUSTICE: What does the other side say — I want to tell you that Kalala is a member of the family and has a right to sit in the conferences. This court does not recognize that any one man has the right to name a matai. It does not recognize matuas or anything like that.
ASUEGA: It may be that Kalala is true in making her attempts but probably it was only a few of the members there but maybe all the other members of the family did not know about it. We want to have a friendly meeting of the family — we do not want to break up the family, we want them to live in a friendly manner and feeling; therefore I request the court for a few days postponement until both sides have a chance to have a meeting together. *457CHIEF JUSTICE: I will adjourn the case until Friday morning June 17th at 9:00 A.M.
The High Court reconvened at the courthouse in Fagatogo at 9:00 A.M. Friday June 17th, before
Chief Justice WOOD — Associate Judges PELE and LUTU
CHIEF JUSTICE: This is the adjourned case of Kalala v. Ekuati. The case was adjourned on June 13th for the purpose of giving the parties a chance to come to an agreement — I would like a report of what has been done.
ASUEGA: We did not come to an agreement — my side still wants our candidate to have the name and Kalala suggested that if two holders of the name could be made and finally we did not arrive at a definite decision and I respectfully request .the Court if it would be pleased to postpone this case again and that we would continue trying to settle this matter outside of court.
CHIEF JUSTICE: I will tell you right now that this Court will never appoint two holders of a name. It was done over in Upolu and it was the most unsatisfactory thing, and as long as I am Judge here it will never be done here. I will tell you another thing, you can try this case whenever you want, we do not care when you do. The Court will give this name in this case and in all others to the man who is a direct descendant of the holders of the name and it will give it to the man who has the vote of most of the members of the family and if he is a good man.
All you have to do is to have a meeting of the family and if you have a man who has the majority of the votes of the family the court is going to give him the name if he is a good man, so you have nothing to fight about.
I want to tell you that every time you come here and ask for an adjournment it will cost you $10.00, so there is a *458$10.00 cost against you now before we adjourn. We have to have the Judges sent for and everything arranged for the case. This is the 17th of June, I am going to give you until the 24th of June and unless you want to pay another $10.00 for adjournment you must tell me the day before if you have not reached a decision as I am not going to hold this case open indefinitely, as it is a very easy one.
LESIO KALALA: I wish to thank the Court for accepting the request of the family for another postponement as we prefer to settle this matter outside of Court because it will result into a friendly feeling among the members of the family if we can settle it outside.
CHIEF JUSTICE: Remember what I said about how the court decides a case, because there is no use of your going out and having a wrong idea of that.
Court is now adjourned until June 24th.
I, Kalala-Lesio herewith withdraw my objection to the registration of the matai name “AMITUANAT” by Etuati and join in his application for registration of the name.